Cangro v Reitano (2018 NY Slip Op 05406)





Cangro v Reitano


2018 NY Slip Op 05406


Decided on July 19, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 19, 2018

Renwick, J.P., Richter, Manzanet-Daniels, Tom, Gesmer, JJ.


7070 100062/17

[*1]Jennifer Cangro, Plaintiff-Appellant,
vGina Marie Reitano, Defendant-Respondent.


Jennifer Cangro, appellant pro se.

Order, Supreme Court, New York County (Gerald Lebovits, J.), entered May 3, 2017, which denied, as frivolous, plaintiff's motion for an award of damages and sanctions, and to direct defendant to undergo a psychiatric evaluation, and which dismissed the action with prejudice, unanimously affirmed, without costs.
Pro se plaintiff claims that defendant, a former attorney of and guardian ad litem for her at various times between 2002 and 2004, engaged in conduct that amounted to, inter alia, gross negligence, defamation and fraudulent misrepresentation while fulfilling her representative capacities. Plaintiff's claims in this fourth successive action commenced against defendant, are based upon the same transaction or series of transactions previously considered in the prior actions (see 130 AD3d 486 [1st Dept 2015], appeal dismissed 26 NY3d 1021 [2015]; 92 AD3d 483 [1st Dept 2012], lv denied 20 NY3d 965 [2012]) and are barred by the doctrine of res judicata. Plaintiff has not alleged any new causes of action, nor has she demonstrated that she was denied a full and fair opportunity to litigate the issues in the prior actions (see generally Gramatan Home Invs. Corp. v Lopez, 46 NY2d 481 [1979]).
Appellant is prohibited from making any further filings
in this Court against respondent related to appellant's divorce,
respondent's representation of her in that proceeding, or the
guardianship without prior leave of this Court.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 19, 2018 JULY 5, 2018
CLERK